Citation Nr: 0632341	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to May 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In the April 2002 rating decision, the RO denied service 
connection for the veteran's claimed bilateral hearing loss, 
tinnitus, and post-traumatic stress disorder (PTSD).  The RO 
also awarded service connection and assigned a noncompensable 
disability rating for the veteran's appendectomy scar.  

The record reflects that the RO granted service connection 
for the veteran's PTSD assigning a 30 percent disability 
evaluation, increased the disability evaluation from 0 to 10 
percent for the veteran's service-connected appendectomy 
scar, and denied service connection for hypertension and a 
pulmonary condition secondary to asbestos exposure in a 
December 2003 rating decision; however, no substantive appeal 
was received with respect to the foregoing issues.  
Consequently, they are outside the scope of this appeal and 
are not subject to appellate review.  38 C.F.R. 
§§ 20.202, 20.302 (2006); Godfrey v. Brown, 7 Vet. App. 398, 
410 (1995).  
     

FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record shows that the veteran 
does not demonstrate a bilateral hearing impairment as 
defined by 38 C.F.R. § 3.385.  In addition, the veteran's 
current tinnitus was not identified during service and is not 
shown to be related to the veteran's military service to 
include noise exposure.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2006).  

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.    §§ 1131, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The record shows that the veteran's claims for entitlement to 
service connection for hearing loss and tinnitus were denied 
by the RO as not well grounded in a March 2000 rating 
decision.  The RO, however, subsequently notified the veteran 
in February 2001 that VA was required to review his claims 
again in accordance with the Veteran's Claims Assistance Act 
of 2000 (VCAA).  

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in February 2001, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to service connected 
compensation benefits and informed the veteran that VA needed 
medical evidence of hearing loss and tinnitus, evidence 
showing that the condition developed in service or within a 
year following discharge, and evidence of a relationship 
between the current diagnosis and an event in service.  The 
RO additionally noted that it had requested the veteran's 
service medical records, asked the veteran to tell VA about 
any additional information or evidence that he wanted the RO 
to try to obtain on his behalf, and requested that the 
veteran complete and return the enclosed authorization and 
consent to release forms (VA Form 21-4142) for any medical 
evidence that he would like for VA to consider.  The RO 
further asked the veteran to send the information describing 
additional evidence or the evidence itself to the RO within 
60 days.  Thus, the veteran was essentially asked to send any 
evidence in his possession that pertained to his claims.  
38 C.F.R. § 3.159 (b)(1) (2006).  Moreover, the RO explained 
to the veteran that VA may be able to pay him back to the 
date his claims were received if the information or evidence 
was received within one year from the date of the letter and 
VA decided that he was entitled to benefits.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) (holding that VCAA 
notice requirements include the elements of effective date 
and degree of disability).    

The Board notes that the February 2001 VCAA notice letter did 
not address the element of degree of disability with respect 
to the veteran's claims.  Nonetheless, such omission is 
harmless error because his claims are being denied for 
reasons explained below and, consequently, no disability 
rating will be assigned.  The record also shows that the 
veteran submitted correspondence in January 2003 that 
demonstrated an understanding of the rating schedule with 
respect to his tinnitus claim and received correspondence 
from the RO in August 2006 that included explanation of the 
assignment of disability ratings. 

The Board further observes that the RO provided the veteran 
with a copy of the April 2002 rating decision, the August 
2002 Statement of the Case (SOC), and the Supplemental 
Statements of the Case (SSOC) dated in February 2005 and 
August 2005, which included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence considered to reach the decisions.

To fulfill its statutory duty to assist, the RO afforded the 
veteran VA audiological examinations in July 2003 and April 
2005.  The veteran's service medical records and VA treatment 
records dated from February 2003 to January 2005 are also of 
record.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  

Based on the foregoing, the Board finds that the requirements 
of the notice provisions of the VCAA have been met and all 
relevant facts have been properly and sufficiently developed 
in this appeal.  Accordingly, the Board will proceed with 
appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and sensorineural 
hearing loss becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

The Board notes that the veteran has repeatedly asserted that 
in-service noise exposure caused acoustical trauma resulting 
in his current bilateral hearing loss and tinnitus.  The 
record reflects that he lacks the medical expertise necessary 
to diagnose his claimed hearing loss or render a competent 
medical opinion regarding the cause of his hearing loss or 
tinnitus.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
competent medical evidence showing that the veteran's 
bilateral hearing loss and tinnitus are related to his 
service is required.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).


III.	Analysis 

The veteran contends that his bilateral hearing loss and 
tinnitus are due to military noise exposure.  Specifically, 
the veteran cites exposure to engine and boiler room noise 
while serving as a naval fireman as the likely cause of his 
hearing loss and tinnitus.  He further maintains that a 
February 1980 memorandum shows that he demonstrated hearing 
loss in service due to noise exposure.     

Bilateral Hearing Loss

The medical evidence does not show that the veteran currently 
has a bilateral hearing impairment as defined by VA 
regulation.  38 C.F.R. § 3.385 (2006).  Although a VA 
physician noted that the veteran had decreased hearing in 
February 2003, the physician based his finding solely on the 
veteran's report of hearing loss and did not perform 
audiometric testing.  The audiometric results reported at the 
July 2003 VA audiological examination suggest a bilateral 
hearing loss that meets requisite pure tone thresholds (i.e., 
30 dB at 500 Hertz (Hz), 30 dB at 1000 Hz, 35 dB at 2000 Hz, 
40 dB at 3000 Hz, and 35 dB at 4000 Hz for the right ear and 
35 dB at 500 Hz, 30 dB at 1000 Hz, 40 dB at 2000 Hz, 40 dB at 
3000 Hz, and 25 dB at 4000 Hz for the left ear); however, the 
VA audiologist noted that the results were not conclusive or 
adequate for rating due to inconsistent responses from the 
veteran and functional hearing loss.  The audiologist further 
recommended that a repeat audiologic evaluation be performed.  

At the April 2005 VA audiological examination, the veteran 
demonstrated pure tone thresholds in decibels (dB) as 
follows: 25 at 500 Hertz (Hz), 25 at 1000 Hz, 25 at 2000 Hz, 
25 at 3000 Hz, and 30 at 4000 Hz for the right ear and 25 at 
500 Hz, 25 at 1000 Hz, 25 at 2000 Hz, 25 at 3000 Hz, and 20 
at 4000 Hz for the left ear.  Speech recognition scores were 
100 percent in the right ear and 96 percent in the left ear.  
The audiologist explained that the veteran's audiometric 
results revealed normal hearing from 500-1000 Hz with a mild 
hearing loss at 1500 Hz returning to normal at 2000-3000 Hz 
with a mild hearing loss at 4000 Hz in the right ear and 
normal hearing 500-4000 Hz in the left ear.  Thus, the April 
2005 VA audiometric results, which are the only results of 
record deemed to be adequate for rating purposes, show that 
the severity of hearing loss demonstrated by the veteran in 
his right and left ears does not meet the threshold levels of 
a hearing impairment as defined by VA regulation.  38 C.F.R. 
§ 3.385 (2006).  

Furthermore, the April 2005 VA audiologist acknowledged that 
the February 1980 service memorandum entitled "Notification 
of Double Hearing Protection" discussed a threshold shift 
occurring in a recent audiogram requiring the veteran to wear 
double hearing protection in noise but commented that no 
audiometric data was provided in the memorandum and the 
claims file did not include audiometric data reflecting a 
threshold shift.  The Board also observes that no finding of 
sensorineural hearing loss within a year of service is of 
record.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for the veteran's claimed 
bilateral hearing loss is not warranted.  

Tinnitus

The competent medical evidence of record shows that the 
veteran currently suffers from tinnitus.  For example, the 
February 2003 VA treatment record reveals that the veteran 
told his examining physician that he was troubled by a 
ringing in his ears at that time.  Additionally, the July 
2003 and April 2005 audiological examination reports suggest 
that VA audiologists considered the veteran's complaints of 
tinnitus credible.  

Nonetheless, the evidence does not show that the veteran's 
current tinnitus is related to his military service.  The 
service medical records are absent of any references to 
tinnitus.  Indeed, the earliest complaint of tinnitus is 
documented in 2003, approximately 23 years after the 
veteran's separation from service.  Furthermore, the April 
2005 VA audiologist concluded that the veteran's tinnitus was 
not due to his military service and referenced his in-service 
history of double hearing protection and normal hearing at 
separation to support her conclusion.  As there is no 
competent medical opinion to the contrary of record, the 
Board finds her opinion dispositive in this case.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and an award of service connection for tinnitus is not 
warranted.
       

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


